COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00389-CV
Style:                   Ryan Kelsall v. Rachel Haisten
Date motion filed*:      February 6, 2018
Type of motion:          Opposed Third Motion for Extension of Time to File Appellee’ s Brief
Party filing motion:     Appellee’s counsel Denice Smith
Document to be filed:    Appellee’ s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 November 22, 2017
       Number of extensions granted:          2       Current Due Date: January 22, 2018
       Date Requested:                    February 21, 2018 (91 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 21, 2018.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellee’s counsel’s third extension provides extraordinary reasons for
       needing more time to file her brief, this extension is granted until February 21, 2018,
       but no further extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C),
       38.6(d).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: February 13, 2018




November 7, 2008 Revision